DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “an equal actives basis” which renders the claim indefinite because the meaning of “actives” is unclear. Thus, it is not possible for one of ordinary skill in the art to determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sommese et al., US 5,427,750.
Regarding claims 1-6, Sommese teaches a process for removing humates from alumina process liquor comprising combining poly-diallyldimethylammonium chloride and an amine containing polymer (e.g., poly-vinylamine) with the alumina process liquor to isolate the humates (humic acid, etc.). See claims 1-14 and Test numbers 12 and 15 in Table 2. 
Regarding claim 11, Sommese teaches using Bayer process liquor which contains sodium hydroxide. 
Regarding claims 12-13, Sommese teaches a 1:1 ratio in Table 2. 
Regarding claim 14, Sommese teaches a combined amount of 6-400 ppm. See claims 6 and 8.
	Regarding claim 16, Sommese is silent regarding the reduced absorbance but it is necessarily the case that a reduced absorbance at 691 nm (as claimed) would be observed since Sommese acknowledges the synergistic effect of the poly-diallyldimethylammonium chloride and polyamine. See column 7, lines 45-56.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sommese et al., US 5,427,750.
Regarding claim 10, Sommese teaches the poly-diallyldimethylammonium chloride and polyamine can be added after removal of bauxite. See column 5, lines 4-13.
Regarding claim 15, Sommese teaches a combined amount of 6-400 ppm. See claims 6 and 8. Overlapping ranges are prima facie obviousness. See MPEP 2144.05.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 211338.
	Regarding claims 1 and 3-7, EP’338 teaches a process of removing (isolating) a humic substance from an alumina process liquor as claimed. EP’338 teaches providing polydiallyldimethylammonium chloride (polyDADM) and combining with the alumina process liquor to removing a humic substance. See claims 1-17 and the Examples. 
	EP’338 also teaches the use of a polyamine. See [0017]. EP’338 teaches using the reaction product of an epihalohydrin and an alkyl amine, especially the reaction product of dimethylamine and epichlorohydrin (this is poly(dimethylamine-co-epichlorohydrin)). See Table 4 and the examples associated therewith as well as claims 11-12. 
	EP’338 does not teach using the polyDADM and polyamine together in treating an alumina process liquor. However, both the polyDADM and polyamine are known from the reference for the same use of removing humic substances from alumina process liquor. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) See MPEP 2144.05 I. 
	Regarding claim 2, EP’338 teaches at least humic acid. See [0052]-[0059].
	Regarding claims 8-9, EP’338 teaches a condensation product of N,N,N’,N’-tetramethylethylenediamne and 1,4-dichlorobutane. See [0017].
	Regarding claim 10, EP’338 teaches separating bauxite prior to the addition of flocculants. 
	Regarding claim 11, EP’338 teaches the process liquor contains sodium hydroxide. See [0031], [0052], and [0058].
	Regarding claims 12-13, EP’338 does not teach the weight ratio of the polymers. However, in using the combination of polyDADM and polyamine rendered obvious above, it would have been obvious to one of ordinary skill in the art to determine the proper amounts of each in the ranges claimed in order to predictably separate the humic substances from the liquor. 
	Regarding claim 14, EP’338 teaches a total amount of flocculant of 1-150 lbs. per ton. See claim 1. This equates to 500-125,000 ppm. 
	Regarding claim 15, EP’338 does not teach an amount of flocculant in the range of 50-200 ppm. However, it would have been obvious to one of ordinary skill in the art to adjust the amount of flocculant into the claimed range depending on the composition of the particular alumina process liquor used in order to predictably remove humates while reducing the cost of purchasing flocculant. 
	Regarding claim 16, the claim only requires a reduced absorbance at 691 nm when using the combination vs. either the amine-containing polymer or the diallyldimethylammonium chloride-containing polymer. To meet the claim limitation, the reduction in absorbance at 691 nm would only have to be infinitesimally smaller and thus it would have been obvious that the combination rendered obvious above would produce an absorbance in the claimed range or close enough that it renders the claimed range obvious, but is not statistically significant. See MPEP 2144.05 I. 
	Regarding claim 17, EP’338 teaches a process of removing (isolating) a humic substance from an alumina process liquor as claimed. EP’338 teaches providing polydiallyldimethylammonium chloride (polyDADM) and combining with the alumina process liquor to removing a humic substance. See claims 1-17 and the Examples. 
	EP’338 also teaches the use of a polyamine. See [0017]. EP’338 teaches using the reaction product of an epihalohydrin and an alkyl amine, especially the reaction product of dimethylamine and epichlorohydrin (this is poly(dimethylamine-co-epichlorohydrin)). See Table 4 and the examples associated therewith as well as claims 11-12. 
	EP’338 does not teach using the polyDADM and polyamine together in treating an alumina process liquor. However, both the polyDADM and polyamine are known from the reference for the same use of removing humic substances from alumina process liquor. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) See MPEP 2144.05 I. 
EP’338 does not teach the weight ratio of the polymers. However, in using the combination of polyDADM and polyamine rendered obvious above, it would have been obvious to one of ordinary skill in the art to determine the proper amounts of each in the ranges claimed in order to predictably separate the humic substances from the liquor.
EP’338 does not teach an amount of flocculant in the range of 50-200 ppm. However, it would have been obvious to one of ordinary skill in the art to adjust the amount of flocculant into the claimed range depending on the composition of the particular alumina process liquor used in order to predictably remove humates while reducing the cost of purchasing flocculant.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 211338 in view of Sommese et al., US 5,427,750.
Regarding claim 15, EP’338 does not teach an amount of flocculant in the range of 50-200 ppm. However, it would have been obvious to one of ordinary skill in the art to modify EP’338 in view of Sommese which teaches in a process of removing humates from alumina process liquor, using a total amount of flocculant of 6-400 ppm of a polyamine + poly-diallyldimethylammonium chloride. See claims 6 and 8. It would have been obvious to one of ordinary skill in the art to use such a dosage in order to predictably remove humates with consideration of reducing the cost of purchasing flocculant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736